Name: Commission Regulation (EEC) No 3405/82 of 17 December 1982 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 3299/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 82 Official Journal of the European Communities No L 357/ 19 COMMISSION REGULATION (EEC) No 3405/82 of 17 December 1982 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 3299/82 accepted for the full amount applied for since the total quantities applied for do not exceed the quantities authorized in the abovementioned Regulation (EEC) No 3298/82, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 3298/82 of 8 December 1982 on the import system applicable in 1983 to products falling within sub ­ heading 07.06 A of the Common Customs Tariff (3), Having regard to Commission Regulation (EEC) No 3299/82 of 8 December 1982 laying down rules for implementing the import arrangements for 1983 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand (4), and in particular the first and second subparagraphs of Article 2 ( 1 ) thereof, Whereas, pursuant to the abovementioned provision , the quantities for which import licences are to be issued are to be laid down proportionally by country or group of countries concerned ; Whereas, with the exception of the countries indicated in Article 1 (c) of this Regulation, applications can be Applications for import licences, as referred to in the first subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 3299/82, shall be honoured within the following limits : (a) Indonesia : 8 915 tonnes (i.e. 100 % of the applica ­ tions) ; (b) other GATT member countries : 2 345 tonnes (i.e. 100% of the applications); (c) third countries other than Thailand and those indi ­ cated at (a) and (b) : 187 250 tonnes applied for, 185 000 tonnes granted (i.e. a reduction of 1-20 % for each application lodged). Article 2 This Regulation shall enter into force on 1 8 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p, 1 . (3) OJ No L 349, 9 . 12 . 1982, p . 15 . (4) OJ No L 349, 9 . 12. 1982, p . 17 .